Citation Nr: 0402685	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  00-04 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating excess of 50 percent for 
post-traumatic stress disorder (PTSD) with panic and anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Huntington, West Virginia Regional 
Office (RO).

In July 2003, a videoconference hearing was held before the 
undersigned Board Member.  A transcript of the hearing has 
been prepared and associated with the claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

In a June 1999 rating decision, the RO granted service 
connection for panic and anxiety disorder and assigned a 30 
percent evaluation, effective November 10, 1998.  In that 
same rating decision, the RO denied service connection for 
PTSD.  

The veteran disagreed with the 30 percent evaluation assigned 
for panic and anxiety disorder and denial of service 
connection for PTSD.  

In December 2000, the RO granted service connection for PTSD.  
The veteran's service-connected disability was characterized 
as PTSD with panic and anxiety disorder, the 30 percent 
evaluation was continued.  

In April 2002, the RO increased the veteran's evaluation for 
PTSD with panic and anxiety disorder from 30 to 50 percent 
disabling, effective from November 10, 1998. 

The veteran was afforded a VA PTSD examination in March 2001.  
The report indicated that while he was oriented in all 
spheres, his attention and concentration was impaired.  He 
had difficulty with mental calculations and serial sevens.  
There were no obsessive thoughts or compulsive actions.  The 
examiner diagnosed PTSD with a Global Assessment of 
Functioning (GAF) score of 50.  The examiner stated that the 
veteran's panic attacks and anxiety episodes were persistent 
and appeared to happen twice a week.  He experienced 
difficulty being around people.  He experience bad dreams, 
nightmares, intrusive thoughts, and flashbacks.  He was 
easily irritated.  He led a rather isolative life.  

Evidence received subsequent to the March 2001 VA examination 
include April 2002 VA treatment records that show the veteran 
complained of poor memory and confusion.  The records include 
GAF scores of 35 and 42.  In this case, in light of the new 
evidence received, and testimony received, a new psychiatric 
examination should be provided to ascertain the status of the 
veteran's PTSD with panic and anxiety disorder.  At the 
personal hearing the appellant indicated that his pathology 
had increased in severity since the last exam.  He also 
reported getting regular treatment and therapy at the VA and 
at a Veterans Center.

Finally, it is noted that the issue in this case involves an 
initial rating following the grant of service connection and 
staged ratings may be applicable.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the Morgantown 
Vet Center and attempt to retrieve all 
records of the veteran from March 2001 to 
present.  If there are no records from 
that date for the veteran, a negative 
reply is requested.  The RO should also 
obtain all outstanding VA treatment 
records.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current nature and extent 
of the veteran's service-connected PTSD 
with panic and anxiety disorder.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a GAF score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  Where possible, the examiner 
should provide medical findings in terms 
consistent with the current criteria for 
rating psychiatric disorders.  The 
examiner should describe the impact on 
impairment of the psychiatric disorder, 
to include whether the veteran is 
unemployable due to the PTSD based on the 
veteran's job experience and level of 
education.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case (SSOC).

Consideration should additionally be 
given to the case of Fenderson v. West, 
12 Vet. App. 119 (1999).  Therein, the 
Court held that, with regard to initial 
ratings following the grant of service 
connection, separate ratings can be 
assigned for separate period of time 
based on the facts found-a practice known 
as "staged" ratings.

The SSOC should additionally include 
consideration and a discussion of 38 
C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  If such letter is 
unavailable, someone at the medical 
center should certify the address to 
which notice was sent and certify whether 
the letter was returned as nondeliverable 
for any reason.

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




